MEMORANDUM **
Rudolph Deandre Hall appeals from the district court’s denial of his suppression motion, following which he entered a conditional guilty plea to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hall contends that the district court clearly erred by finding that he knowingly and intelligently waived his constitutional rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), before making a videotaped statement to police. We conclude that the district court properly denied the suppression motion. See United States v. Rodriguez-Preciado, 399 F.3d 1118, 1127 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.